DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 3 November 2020, in the matter of Application N° 16/478,035.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 1, 8, 10, and 11 have each been amended to recite, “excluding HCO-10 which is a polyoxyethylene-hydrogenated castor oil derivative...”  Applicants possess support for the HCO derivative in the instant specification and therefore possess support for excluding the compound from the instant claims.  See MPEP §2173.05(i). 
No new matter has been added.
Thus, claims 1 and 3-11 continue to represent all claims currently under consideration.

Information Disclosure Statement
	One new Information Disclosure Statement (IDS) filed 9 February 2021 is acknowledged and has been considered.

Withdrawn Rejections
Rejection under 35 USC 112(b)
Applicants’ remarks directed to the previously raised indefiniteness rejection have been carefully considered and are persuasive.  The rejection is thus withdrawn.
 
Rejection under 35 USC 102(a)(1)
Applicants’ arguments with respect to the each of the previously maintained anticipation rejection has been considered but are moot due to the claim amendments and the new rejection applied as a result of claim amendments.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisatsugu et al. (Japanese Journal of Surgery; 1972).
The limitations of claim are directed to a surface modifying agent comprising an amphiphilic substance wherein said substance is capable of forming a vesicle in water, and excludes HCO-10 (aka polyoxyethylene-hydrogenated castor oil derivative.  The claim contains no additional compositional limitations.
That the agent is recited as being used “for solid particles,” “for coating solid particles,” or “capable of forming a vesicle in water,” while having been carefully considered, contribute nothing to the overall patentability of the recited composition.
Applicants’ recited equation, which is alleged as defining the amount of the agent present in the composition, in fact, does not.  That is, the claimed composition comprises only the agent and the recited equation, as defined by Applicants, relies upon variables of components that are not a part of the claimed composition.
Thus, having carefully weighed the presented limitations, the Examiner will consider claim 10 to be expressly met by any showing in the art of such an amphiphilic substance.  As is defined in the instant specification and as amended in each of the independent claims, the Examiner understands that any showing of derivatives of polyoxyethylene-hydrogenated castor oil (e.g., HCO-20, -30, -40, -50, -100, or the like) and now with the exception of HCO-10, will expressly read on the limitations set forth in the claims and the properties associated therewith.
Hisatsugu discloses polyoxyethylene (30) hydrogenated castor oil (HCO 30) manufactured by Nikko-Chemical Co. as one of the reagents which is used in the experiment pertaining to the dissolution of human gallstones (see Materials and Methods; pg. 63).  The reference also identifies the overall category of polyoxyethylene-hydrogenated castor oil as being a non-ionic surface active agent (surfactant) (see pg. 71, middle of the penultimate paragraph).
The reference discloses the amphiphilic agent and therefore anticipates the instant claim.

Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karpov et al. (US Pre-Grant Publication Nº 2010/0003203 A1) as evidenced by Akutsu et al. (“Preparation of HCO-10 Vesicle-Coated Functional Particles”; 2003; IDS reference; of record).
The instant invention remains directed to a particulate composition comprising solid particles and an amphiphilic substance present on a surface of the particles, wherein the amphiphilic substance is capable of forming a vesicle in water.  As amended, Applicants have now excluded polyoxyethylene-hydrogenated castor oil derivative HCO-10 from being used as the amphiphilic substance.  Regarding the recited equation, it continues to be Applicants’ position that the above variable clarification is sufficient in defining an actual amount or range of amounts of the amphiphilic substance to be used in the claimed invention.  The Examiner respectfully submits that it is not.
Herein, for the purposes of continued consideration on the merits, the recited “amount” of amphiphilic substance in the claims will broadly and reasonably be considered as being read upon by any amount disclosed in the art.
The Examiner maintains that the “capable” limitation of the claimed composition is tethered to the qualifying language that the composition must be dispersed in water.  Therefore, the broadest reasonable interpretation of the claimed composition is still one which comprises solid particles coated with an amphiphilic substance.  As water is not considered to be a part of the claimed composition, the Examiner broadly and reasonably interprets the coated particles as not requiring the six or more monolayers (aka 3 or more bilayers) until such time as the coated particles are combined with water (see e.g., claims 5 and 6).  However, where the compositional limitations of the particles are met and where said composition is expressly disclosed as being dispersed in water, the Examiner will consider the structural limitations of the three or more bilayers to be met as well.
Karpov provides this exact disclosure in the form of an aqueous suspension (dispersion) of surface-modified nanoparticulate particles of at least one metal oxide, metal hydroxide, and/or metal oxide hydroxide wherein the metals are chosen from such metals as cerium, iron, and zinc.  The particles are further defined as being surface-modified using a coating composition with at least one nonionic dispersant (see e.g., claim 20, as further defined by the method of claim 13).
Claim 13 and claim 21 of Karpov disclose that the dispersant is an addition product of from 2-80 mol of ethylene oxide onto linear fatty alcohols having 8 to 22 carbon atoms, onto alkylphenols having 8 to 15 carbon atoms in the alkyl group or onto castor oils and/or hydrogenated castor oil.  Example 1 defines one such hydrogenated castor oil as being Cremophor® CO 40 (addition product of 40 equivalents of ethylene oxide onto hydrogenated castor oil).  The Example also employs zinc oxide particles.  Such is considered to expressly meet the limitations recited in claims 1, 3-7, and 10.
As previously discussed, Akutsu expressly discloses that “solid particles are coated with spontaneously formed vesicles of HCO-10 to prepare a stable aqueous dispersion.”  Apart from the fact that Akutsu uses the HCO-10 derivative of polyoxyethylene-hydrogenated castor oil, the reference provides an express disclosure.  In view of the filed amendment, this is obviously no longer the case.
However, when considering the defining evidence provided by Akutsu in combination with the compositional definitions provided by Applicants’ instant specification for the recited amphiphilic substance, the Examiner understands that other such HCO derivatives, though not expressly disclosing the property in the art will be expected to disclose the property.  That is, the Examiner considers the teachings of Akutsu to provide evidence that other HCO’s of differing ethylene oxide lengths (i.e., other than the now excluded 10) will demonstrate the same monolayer formation property as recited in claim 6.

Claim 3 recites that the composition of claim 1 has a mean particle size which is obtained when the particle composition is dispersed in water or an oily substance is dispersed in water or an oily substance is 1.0 times or more or 1.5 times or less of a mean particle size obtained when the solid particles, before being subjected to coating treatment, are dispersed in ethanol.
The limitations of the claim are again considered to be expressly met for the same reasons discussed above pertaining to the recited conditional limitations.  Therein, since the compositions of claims 20 and 21 of Karpov are expressly disclosed as being in the form of an aqueous dispersion, the recited compositions of claims 1 and 5 are considered to be anticipated as the actual compositional limitations are met.  Furthermore, as the instant claims do not set forth what the obtained mean particle size actually is, the Examiner considers the mean particles size limitation to be met as well, notably since the compositional and conditional aqueous dispersion limitations have been met.
The recitation of claim 4 wherein the solid particles are particles of a metal oxide is expressly met as the reference discloses that the nanoparticles are coated with the nonionic surface-modifying agent (i.e., HCO-40).
The limitations of independent claim 5 and dependent claim 6 are considered to be met for the reasons discussed above.
The limitations of claim 7 recite that the intended use of the composition of claim 5 is that it is for either cosmetics or paints.  The Examiner respectfully advances that the broadest reasonable interpretation of the claim is that claim 7 recites the same compositional limitations as claim 5, particularly since the recitations of intended use offer no additional compositional limitations.
Claim 10 recites a surface modifying agent for solid particles, wherein the surface modifying agent comprises an amphiphilic substance capable of forming a vesicle in water.  As discussed above, the Examiner continues to broadly and reasonably interpret this claim as simply reciting the amphiphilic substance used to form the vesicle.  The recitation of “for solid particles” is considered to be one of intended use and said solid particles are not considered to be part of the claimed composition.
The above teachings directed to instant claims 1 and 5 are considered to expressly meet the limitations of claim 10, notably as the reference discloses amphiphilic substances, such as HCO-40 (see e.g., Example 1).  The intended use of combining the substance with the solid particles is expressly taught as is the recited effect of forming a vesicle when the amphiphilic substance is exposed to water.
As such, the teachings of Karpov are considered to expressly meet the recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karpov et al. (US Pre-Grant Publication Nº 2010/0003203 A1) in view of Akutsu et al. (“Preparation of HCO-10 Vesicle-Coated Functional Particles”; 2003; IDS reference; of record).
The limitations recited in claims 1, 3-7, and 10 are discussed above.
Claim 8 recites a method of producing the particulate composition of claim 1 comprising the following steps: 1) preparing a mixture of solid particles and a solvent in which the amphiphilic substance capable of forming a vesicle in water is dissolved; and then 2) removing the solvent from the mixture.  Claim 9 recites that the solvent is removed from the mixture by vaporizing the solvent.
Secondly, claim 11 recites a method of improving dispersibility of solid particles in water or an oily substance by (i.e., comprising the step of) covering a surface of solid particles with an amphiphilic substance capable of forming a vesicle in water.
The teachings of Karpov are discussed above.  Of particular note is that the reference expressly teaches the resulting composition.
Where Karpov is considered to stray from the instantly claimed invention is with respect to the method of preparation.  Karpov’s method combines two solutions: 1) a solution prepared by mixing water and the at least one metal compound (e.g., metal oxide), and 2) a second solution of water and at least one strong base.  The disclosed nonionic dispersant (e.g., HCO-40) is added to one of the two solutions prior to the combination of the two solutions.  Once combined and mixed, surface-modified (aka “coated”) nanoparticulate particles are precipitated out of solution.
The [Experimental Procedure] of Akutsu discloses the recited method with, of course, the one noted exception of the particular blend of HCO that is used.  Therein, Akutsu’s method discloses first dissolving HCO in acetone, next adding silica particles to the liquid solution and then, removing the solvent under a gaseous flow of N2 while stirring with a vortex.
As previously discussed, Akutsu teaches that the “amphiphilic substance capable of forming a vesicle in water” is HCO-10.  The reference also teaches that solid silicon dioxide particles are covered or coated using this substance, that vesicles spontaneously (inherently) form from this substance, and the resulting formulation is a stable aqueous dispersion.  This is considered to teach and suggest the positively recited method step.
Regarding the preamble recitation of “improving dispersibility of solid particles,” the reference presents observations made comparing the HCO-10 coated particles versus the uncoated solid silicon dioxide particles.  Therein, it is reported that uncoated silicon dioxide particles only dispersed in water settled out of dispersion “before one day passed.”  On the other hand, “the particles coated with HCO-10 bilayers were dispersed without settling for about 14 days.”  See [Results and Discussion] section.  Thus, while not specifically styled as an improvement in dispersibility, the Examiner respectfully advances that the observations made by Akutsu demonstrates a clear and inarguable improvement on the particles’ ability to remain dispersed as a result of their being coated with the amphiphilic substance HCO-10.
Where the teachings of Akutsu now fall short is that that they specifically disclose using HCO-10, which the instant claims now exclude.
Despite this amendment, the Examiner concludes, based on the combined teachings of Akutsu and Karpov, that a person of ordinary skill in the art would have had a reasonable expectation of success in not only producing the claimed composition, but also doing so using the recited method.
The key distinction to bear in mind is that the Akutsu reference experiments with only one blend of PEG-hydrogenated castor oil, HCO-10.  Karpov provides a clear showing that other blends of HCO (e.g., HCO-40) will be successfully modified to the surface of metal oxide particles.  Though not explicitly labeled as such, the Examiner considers this to be an express teaching of forming coated metal oxide nanoparticles with HCO.
Thus, in view of the combined teachings, the Examiner advances that a person of skill in the art at the time of the filed invention would have expected the same results as were achieved in Akutsu’s experiment where the only change to the method would be to substitute in a different blend of PEG-hydrogenated castor oil (i.e., HCO-20, HCO-40, etc.). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615